ORDER

PER CURIAM:
Terry Fairfield appeals the Labor and Industrial Relations Commission’s Award denying workers’ compensation benefits for his injury of April 13, 2004. The Commission denied benefits based on its finding that Mr. Fairfield filed his claim for compensation for that injury after the statute of limitations had run. On appeal, Mr. Fairfield claims that the Commission erred in denying benefits because his employer, Ford Motor Company, had made payment on account of the April 13, 2004 injury sufficient to toll the statute of limitations on his claim, rendering his claim timely filed. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).